Pope, Judge.
This court having entered a judgment in the above-styled case at 159 Ga. App. 429 (283 SE2d 639) (1981) reversing the judgment of the trial court, and the judgment of this court having been reversed on certiorari by the Supreme Court in Merrill Lynch, Pierce, Fenner & Smith v. Zimmerman, 248 Ga. 580 (285 SE2d 181) (1981), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Quillian, C. J., and McMurray, P. J., concur.